 MANDEL SECURITY BUREAU117John C. Mandel Security Bureau Inc.andRaymondLeon Black.Case 29-CA-2417March 2, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn October5,1972,Administrative Law JudgeJames M. Fitzpatrick issued the attached Decision inthis proceeding.Thereafter,Respondent and GeneralCounsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that John C. Mandel Security BureauInc.,New York, New York, its 'officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.DECISIONviolations by the Company in transferring Black from a jobbecause he engaged in concerted activities, and also later intransferring him and thereafter terminating him because hefiledgrievances against the Company and unfair laborpractice charges with the Board, and engaged in concertedactivities.Respondent filed an answer denying all thealleged unfair labor practices. The issues were tried beforeme at Brooklyn, New York, on June 5 and 6, 1972. At thehearing Respondent took the position that the first transferof Black was pursuant to a reduction in force required byits client, that the second transfer was for valid businessreasons, and that the termination was for cause. At theconclusion of the hearing I reserved ruling on Respon-dent's motion to dismiss for lack of sufficient evidence. Asindicated below, I now grant that motion in part.Upon the entire record, my observation of the witnesses,and consideration of the briefs filed by the GeneralCounsel and the Respondent, I make the following:FINDINGS OF FACT1.THE EMPLOYERINVOLVEDRespondent,a New Yorkcorporation with its principaloffice inNew York City,is engaged in and around NewYork Cityin providing guard and protective services andrelated services to various clients who contract for such.Approximatelyhalf of its business involves providing suchservicestocooperativeassociationsoperatingurbanrenewal housing projects in the NewYork City area.During the pastyearRespondent performed guard andprotective services and related services valued in excess of$50,000 outside of, and for various enterpriseslocatedoutside of, the StateofNew York. To accomplish itsservicesRespondent employs numerous guards. It is anemployer engaged in commerce within the meaning of theAct.STATEMENT OF THE CASEJAMES M. FITZPATRICK, Administrative Law Judge: Thisproceeding under Section 10(b) of the National LaborRelationsAct, as amended, (herein called the Act) wasoriginallyconsolidatedwith,and later severed from,another proceeding (Case 29-CB-997). This surviving casearises from charges filed June 8, 1971 (amended June 24),iby Raymond Leon Black, an individual, against John C.Mandel Security Bureau Inc (herein called the Respon-dent or Company). Based on these charges, as well as thoseas in Case 29-CB-997, a consolidated complaint issuedAugust 31 alleging,interaka,that the Company hadcommitted unfair labor practices in violation of Section8(a)(1) of the Act by promising to reinstate Black to aformer job if he would cease certain protected activities,withdraw certain unfair labor practice charges filed withthe Board, and not file future charges, and on anotheroccasion by offering him a promotion to induce him torefrain from protective activities and from filing chargeswith the Board.2 The complaint also alleges 8(a)(3)IAll dates herein are 1971 unless otherwise indicated2No charges under Section 8(a)(4) of the Act are involved in the presentII.THEEMPLOYEE INVOLVED AND HIS CONCERTEDACTIVITIESThe Charging Party, Black, was first employed byRespondent as a guard on July 14, 1970. He wasdischarged June 18, 1971. When first hired he was assignedto guard duty at the Arverne Urban Renewal Project, aproject of the Housing and Development Administrationof the city of New York. He continued to work at ArverneuntilApril 30, 1971 when he was reassigned. He refusedreassignment and for a period of about 2 weeks did nowork for Respondent. On May 14, he was again assigned towork at Arverne beginning May 17 and continued workingthere until June 4 when he was reassigned to a develop-ment called the Luna Park Housing Project. He continuedworking at Luna Park until June 18 when he wasdischarged.At the time he applied for employment with Respondenthe indicated that he had engaged in union activity onbehalf of the International Association ofMachinistsduring his immediate prior employment as a guard withmatter202 NLRB No. 25 118DECISIONSOF NATIONALLABOR RELATIONS BOARDBeatty Protective Service and that he had been firedbecause of it. Nevertheless, Respondent hired him.During his employment with Respondent Black engagedin a variety of concerted protected activities. In April hedrew up, circulated among employees of the Company,and sent to the Company office a petition accusing oneLieutenant Brown, a supervisor, of unfairlyassigningemployees. As a result Brown was reassigned. Again in lateApril he circulated and sent to the office a petitionaccusing another supervisor, Alfonso Cuttmo, of talkingimproperly to employees and of cutting the staff. Thepetition asked that Cuttino be removed as supervisor andthat one George Terry be promoted to the position. Twoweekslatermanagementaffected these changes. Alsoduring April and thereafter Black and other employees(including two supervisors) discussed the subject ofvacation benefits and other benefits under a collective-bargaining agreement between the Company and Interna-tional Investigators and Officers Union (herein called theUnion). Black was also active in early May in requestingfrom that Union a copy of the collective-bargainingagreement.Company management knew of this request.Between the time of his first transfer out of the Arverneproject on April 30, and his ultimate discharge on June 18,Black sought the assistance of both the Union and theBoard. He first tried to begin a grievance procedure withthe Union because of his April 30 transfer from Arverne.Then on May 10 he filed charges with the BoardagainsttheUnion (Case 29-CB-954) claiming the Union hadunlawfully refused to process his grievance. Two days later,on May 12, he filed 8(a)(1) and (3) charges with the Boardagainst the Company (Case 29-CA-2392) based on hisApril 30 transfer from Arverne. The complaint hereinalleges, and the answer denies, that on May 14 InspectorSullivan, admittedly a supervisor of the Company, prom-ised toreinstateBlack at Arverne if he would cease hisconcerted activity withdraw the charges in both casesmentioned above, and refrain from future charges. Theseallegations are dealt with at a later point in this decision.On May 17 Black in fact was reassigned to Arverne and onMay 19 he requested the Regional Office of the Board toapprove withdrawal of his charges in those cases. TheRegional Director approved withdrawal on June 3.On June 2 Black filed a further grievance with the Unionagainst the Company claiming backpay for the 2-weekperiod following his April 30 transfer from Arverne. Thenext day, June 3, he filed further charges with the Boardagainstthe Company and the Union (Cases 2-CA-12376and 2-CB-4991) alleging they had unlawfully entered into acollective-bargaining agreement containing an illegal un-ion-security clause. The complaint in the present matteralleges that on June 4 the Company's Vice-President ofOperations Hans Kossler offered Black a promotion toinduce him to refrain from engaging in concerted activitiesand from filing unfair labor practices against the Companyand the Union. This allegation also is dealt with later inthis decision.111.THE ALLEGED UNFAIR LABOR PRACTICESA.The April 30, Transferfrom ArverneAs noted above the complaint herein alleges thatRespondent's transfer of Black from the Arverne projecton April 30 violated Section 8(a)(1) and (3) of the Act.Respondent claims valid business reasons for the transfer.As indicated above, prior to his employment withRespondent Black had worked as a guard for BeattyProtective Service.He claimed Beatty discharged himbecause of union activities and filed unfair labor practicecharges with the Board based thereon. As a result of thoseproceedings he was reinstated by Beatty on April 2 andassigned to the 4 p.m. to midnight shift as a guard at theJohn F. Kennedy Airport. Each night thereafter he workedtwo jobs; upon completing his shift at midnight for Beatty,he reported to Arverne for duty with Respondent on theshift from 1 a.m. to 9 a.m.Prior to April'30, Respondent employed about 45 guardsatArverne.About nine of these, including Black, wereassigned to the I a.m. to 9 a.m. shift. On April 30 the totalforce was reduced to 19 and the I a.m. to 9 a.m. shift to 5or 6. Of those on his shift, according to the uncontradictedtestimony of Black, only one had more seniority than he.The reduction at Arverne was carried out by Respon-dent's Inspector Sullivan directing the guards who were notkept on at that site, including Black, to report toRespondent's office for reassignment. He complained toSullivan and threatened to file charges with the Board. Buthe reported to the office as directed and in doing so alsocomplained to Respondent's dispatcher, Foye,3 that othersmore junior than he had been kept on thejob. He showedFoye the results of the Board proceeding against Beatty inwhich he had filed charges. (There is no record evidenceindicating that Respondent had knowledge prior to this ofBlack's current employment with Beatty). He threatened toconsult the Board about his transfer from the Arverne site.Foye said he would talk to Inspector Sullivan. Later FoyetoldBlack that he had been picked for transfer fromArverne because he had two jobs.Foye offered Black another assignment at another siteon a shift commencing at 12 midnight. Black rejected thisbecause he could not report on time while holding his otherjob at Beatty. Subsequently Foye offered him two otherassignments both of which Black rejected for the samereason.When he complained to Foye that he was not beingoffered shifts he could accept, Foye declared that it wasnot Respondent's problem that Black had two jobs. AfterApril 30 Black remained unemployed by Respondent untilMay 17 when he returned to duty at Arverne pursuant to areassignment by Inspector Sullivan on May 14.The General Counsel's theory is that the April 30transfer of Black is shown to be discriminatory by thecircumstances of his known concerted activities priorthereto and the failure to follow seniority as to him in thereduction at Arverne.As to the first of these circumstances Respondentpersuasively points out that it hired Black in spite of his3 It is not established in this record whether Foye is a supervisor MANDEL SECURITY BUREAU119known union activity at Beatty and that it acted favorablyupon both his petitions respecting Brown and Cuttino.Concerning the whole circumstance of the April 30reduction at Arverne, including Respondent's failure tofollow seniority, the record shows that on April 13 theDirector of Arverne advised Respondent that, as of April30, it was terminating all guard service, except thatbeginning May 3 it required one armed guard at a cashier'scage. By negotiation Respondent was able to soften thereduction by persuading the director of Arverne that theproperty would suffer by elimination of all guard serviceand that elimination of the guard jobs would work aparticular hardship on those residents of Arverne em-ployed as guards who risked losing their place of residenceas well as their employment. On April 28, as a result ofthese negotiations, the director or Arverne agreed to retainRespondent's services on a reduced basis on the conditionthat it use guards who were residents of the area.Immediately following the reduction on April 30, Respon-dent employed 19 guards at Arverne, 17 of whom wereresidents. The two exceptions were the single armed guardwho needed a license for a gun, and an older, feeble manforwhom Respondent at the moment had no otherappropriate assignment.Black testified that after April 30, he observed certainnonresidents on guard duty at Arverne. He could notspecify the dates on which he observed these. On the otherhand records of Respondent for the latter part of May,which were available in the courtroom, did not corroboratehim in this. Records for May 22 and earlier were notpresent at the hearing; no one produced them, nor didanyone subpena them. Captain George Terry, who servedas one of Respondent's supervisors at Arverne, testified, asdid also Hans Kossler, Respondent's vice president incharge of operations, that the guards who served afterApril 30, with the two exceptions mentioned, were allresidents of the Arverne area. Considering that they agreedand that the partial records support their version, I creditthem and do not credit Black in the matter.Inmy view the evidence produced by Respondentadequately explains the April 30 reduction at Arverne.Considering all the evidence on this point, an inference ofdiscriminatory motive in the selection on Black for transferis not warranted. That portion of the complaint alleging histransfer as discriminatory should be dismissed.B.The Promise toReinstateBlack at ArverneThe complaint alleges and the answer denies that onMay 14, Respondent violated Section 8(a)(1) by promisingto reinstate Black at Arverne providing he ceased hisconcerted activities, withdrew unfair labor practice chargeshe had filed with the Board, and would not thereafter filefurther charges.In addition to the activities of Black already referred to,the record shows that following his April 30 transfer fromArverne he filed with the Union a grievance against theCompany based on the transfer. On May 10 he filed unfairlabor practice charges with the Board against the Union(Case 29-CB-954) asserting that the Union had violatedSection 8(b)(l)(A) of the Act by refusing to process hisgrievance.In the meantime in early May he also requested bothorallyand in writing that the Union provide him with acopy of its collective-bargaining agreement with Respon-dent In this connection he approachedone Gregory Velis,union treasurer,who wasemployed byRespondent as abookkeeper.Velis asked him what he wanted the contractfor.Black replied he wanted to know has rights. Anargument ensued and Velis told Black he had better lookfor anotherjob.On May6 Black sent the union president aletterrequestinga copy of theagreement.He alsotelephonedFoye,Respondent'sdispatcher,and advisedhim he could save himself and the Company a lot oftrouble if he used his influence to have Velis senda copy ofthe agreement.Foye agreed to see what he could do.On May12,Black filed with the Board 8(a)(1) and (3)charges againstthe Company (Case 29-CA-2392) based onhis transfer from Arverne.His return to Arverne came about in the followingmanner.On May 14 Black,although not on duty, waspresent at Arverne at a time whenone TonyGarcia, anArverne building superintendent,was complaining toRespondent's Inspector Sullivan that his shop had beenrobbed oftools while the guardon dutywas away from hispost.He threatened to take the matter up with the directorofArverne.Black intervened in an effort to persuadeGarcia not to report the matter to the project director.Garcia agreed provided Sullivan returned Black to guarddutyat Arverne because,in his words, nothing was stolenwhen Black was on the job.Sullivan concurred,promisingto tryto get Black back on the job.He and Black thenproceeded to Respondent's office wheretheyconferredwith Respondent's vice president of operations,Kossler.Kossler was agreeable,but John Mandel Jr. (son of theownerof the Company)was reluctant because,he said,Black was a troublemaker and responsible for the uproar atArverne including the two petitions and the unfair laborpractice charges againsttheCompanyand the Union.Sullivan promised him that Black would behave himself,that there would be no more petitions,that he would mindhis own business,and that he would withdraw the chargesbefore the Board if he were reinstated.Respondent'smanagement agreed.He was reinstated and reported forduty onMonday,May 17. On May19, Black requestedwithdrawal of his charges in Case 29-CB-954against theUnion andCase 29-CA-2392against theCompany. OnJune 4 the Regional Director approved these withdrawals.The recorddoes not reveal whether he was privy to theconditions of the withdrawals.Based on the foregoing Ifind that a condition of Black's return was withdrawal ofthe charges and forebearance from future charges andconcerted activities.Even though Black himselfmay havebeen partially responsible for instigating this deal, futurerights of employees as well as the rights of the public maynot be tradedawayin this manner.I find that Respondentviolated Section 8(a)(1) of the Act in so conditioningBlack's return toArverne.SeeKingwoodMining Co.,171NLRB 125.C.ThePromotionand TransferThe complaint alleges that on June 4,Respondentpromoted Black in order to induce him to refrain from 120DECISIONSOF NATIONALLABOR RELATIONS BOARDengaging in concerted activities and from filing unfairlaborpractice charges, in violation of Section 8(a)(1), andat the same time,in violation of Section 8(a)(1) and (3),transferredhim from Arverneto anotherproject calledLunaPark because he filed grievances and unfair laborpractice charges, and engaged in concerted activities.Respondent denies these allegations.On May 24,after Black's return toArverne the Unionsenthim a copyof its current collective-bargainingagreement with Respondentfor the period beginning April10, 1971. Amongother things,the agreementprovides forcompulsoryarbitrationof "anydispute orgrievance byeitherof the parties."Receipt of this document,however,did not satisfyBlack because he was interested in what hisrights had been underthe precedingcontract.He thenasked Foye for a copy of the oldcontract.Foyesaid Blackwould haveto takeit up with Union TreasurerVelis. Blackdid so and Velispromised to givehim a copy of the oldagreementon June1.On June1,Black came toRespondent'sofficewhere Velis worked for that purpose.When he arrived John MandelSr.,Respondent'spresident, asked him what he wanted.He repliedthat Velishad toldhim topick up a copy of the oldcollective-bargaining agreement. Black thenoverheardMandel Sr.,who was outof hispresence, tell Velisthat Black was notentitledto a copy ofthe old agreement;that he was onlyentitled to theunion bylaws.He also said that it was amistake for Black tohave a copyof the new agreement,that Velisshould attempt to retrieve it from him, and thathe,Mandel Sr.,was not going to give Blacka copy of theold agreement.Velis then didin fact request Black toreturnthe copy ofthe new agreement already given him.Black refused,whereuponVelisrefused to givehim a copyof the oldagreement.At about that pointMandel, Sr.,approachedBlack and utteredan obscenityrespecting theUnion.At that sametime Blackobtainedforms fromthe Unionon whichhe filed a grievance claiming 2 weeks'backpayfrom the Company for the period April 30 to May 14. Inthis same grievancehe complained aboutthe failure to givehim a copy of the oldcollective-bargaining agreement. It isnot clear,however,againstwhom this aspect of thegrievance was directed.On June 3,Black filedfurther chargeswith the Boardagainst Respondentand the Union. These charges,filed inRegion2 of theBoard(Cases 2-CA-12376and 2-CB-4991),asserted thatthe collective-bargaining agreement betweenthem contained an illegal union-securityclause.The recorddoes notshow whenRespondent learned of these charges.On June 4, Respondent's VicePresident Kossler wroteBlackas follows:Your splendidperformancehas been brought to ourattentionBased on this,we promote you to the rank ofLieutenantin our organization with a correspondingraisein pay to $2.30 an hour.We request that you report to our guardoffice at LunaPark Housingat 2879 W 12th Street, ConeyIsland,Brooklyn at 1 A.M Monday. Yoursteady assignmentwill be at Luna Park Housing from 1 A.M. to 9 A.M.on Sunday, Monday, Tuesday, Friday and Saturday.This takes effect as of I A.M. Monday, June 7, 1971.Kossler also verbally offered him the promotion andtransfer.Black refused the promotion,accusing Kossler oftrying to promote him so he could fire him. After receivingthe letter of promotion Black sent a letter to Respondentrefusing the promotion as well as the transfer to LunaPark.He threatened to file unfair labor practices with theBoard if he were refused work at Arverne.When he reported for duty at Arverne on Monday, June7,he was told that he had been replaced and he shouldreport to Kossler. Kossler told him that he wished Blackwere on their side instead of fighting them,that he shouldtry to work with the Union and that he could possiblebecome its president. Black rejected the idea of workingwith the Union on the grounds that in 4 years it had nothad an election of officers.Kossler again offered him a jobat Luna Park,suggesting that he accept the promotion at alater time,that the Company had some future plans formore inspectors and Black had a good chance for such aposition.He gave Black 24 hours to think it over.After thinking about the matter Black decided to acceptthe transfer but reject the promotion,while at the sametime filing unfair labor practice charges based on thetransfer.He filed the charges on June 8.He reported forduty at Luna Park June 9.His decision appears to havebeen influenced by the loss, as of June 9, of his second jobwith Beatty at Kennedy Airport.At Luna Park he wasassigned to the I a.m. to 9 a.m. shift,a reporting time hewas able to meet if he did not have the second job atKennedy. He continued at Luna Park until his dischargeon June 18.Black'sapproach in this whole matter is that he hasrights to continued employment at Arverne. On the otherhand Kossler testified regarding Black'sMay 14 reassign-ment to Arverne that"Black was assigned on a temporarybasis, which was understood."According to Kossler, Blackwas a temporary replacement and he, Kossler,activelysought a resident of Arverne to replace Black.When hefound one he assigned the replacement to Arverne andtransferredBlack.In contradiction of Black,Kosslertestified that except for Black all the guards at Arvernewere residents.Ifind that the weight of the testimonysustains Kossler However,Ido not find that he told Blackthat the position was temporary.Black did not talk toKossler until after his discharge on June 18.I find that noone in Respondent'smanagement talked to Black aboutthe assignment at Arverne being temporary.I credit Blackin his testimony that no one said it was not a permanentassignment and that he believed it was a permanentassignment.It is patent that until recently it had been hispermanent assignment.On the other hand it is alsoapparent that Respondent experienced substantial turn-over in its guards.In view of the nature of the work involved, Respondent'sdependence upon the will of its customers for the extent ofservice to be provided,the uncontroverted evidence of thereduction in service by the management of Arverne, thesubstantial evidence that guards at Arverne were requiredtobe residents,and the uncontroverted testimony ofKossler that he sought a resident of Arverne to replaceBlack,I find that Black's reassignment to Arverne was not MANDEL SECURITY BUREAU121permanent even though he was not so advised.Kosslerdenied that he reassigned Black from Arverne to LunaPark because of his protected activities.Respondentneeded him at Luna Park.He admittedly was a goodguard. Respondent had expressed appreciation for his helpin the problem with Garcia. He did violate his agreementby filing further charges on June 3 and June 8; there is norecord evidence that Respondent knew of the June 3charges when he was offered promotion and reassignment.And June 8 was after he had been offered the Luna Parkassignment and could not have played a part in Respon-dent'smotivation.In the circumstances I find that Blackwas not transferred and offered promotion for discrimina-tory reasons.Accordingly those allegations of the com-plaint should be dismissed.D.The DischargeThe complaint alleges and the answer denies thatRespondent terminated Black's employment on June 18because he had filed grievances and unfair labor practicecharges against Respondent and the Union and hadengaged in other concerted activities.He was in factdischarged on June 18 and the only issue is the reason forthat discharge.Black's termination came about in the following manner.On June 16 he was asked by the head porter of Luna Park,John Devereaux,to unlock certain security locks in thebuilding he patrolled.Devereaux was an employee of LunaPark,the cooperative housing project which contractedwith Respondent for guard services. Although he was notcertain the duties requested of him were properly within hisjob function,Black performed them on June 16. But hethen asked his own supervisor,Captain Joe Jones, aMandel employee, whether the requested duties were partof his job.Jones told him in his opinion it was not his jobbut that of the head porter of Luna Park.On June 7Devereaux again asked him to perform the same duties andthe two became involved in an argument over who shouldperform the chores in question.At that point Neil Mellow,assistant projectmanager of Luna Park,intervened bytelling Black that he was there to do what they told him todo.According to Black,Mellow said"We hired you, wetell you what to do." Black testified that he replied, "Mr , Iam not talking to you and I don'tgive a damn who youare."Mellow then said he was going to get Black fired.Prior to this incident Black knew Devereaux was anemployee of Luna Park but he did not know who Mellowwas. The circumstances of this incident are such, however,that he must have realized during the incident that Mellowhad some capacity with the management of the project.Mellow was as good as his word.He reported theincident to Respondent's supervising guard at Luna Parkand the next day called Respondent's office and demandedBlack's removal from Luna Park under threat of cancella-tion of Respondent's contract He reported that Black hadbeen extremely abusive and had called Mellow obscenenames.On June 18 Black worked his shift.At the end of the shifthe was called to Respondent's office and discharged. Hewas told they had received a call from someone in LunaPark.On his request Respondent gave him a letter statingthat he was discharged for inefficiency.After his dischargeBlack asked Foye,the company dispatcher,why he wasfired instead of transferred.Foye replied that Mandel, Sr.,did not want Black in the Company any longer.It is clear that Respondent and Luna Park are complete-lyseparate enterprises.Luna Park is a customer ofRespondent.It is also clear that Mellow,a Luna Parkofficial,requested the removal of Black from the job atLuna Park.At the time he did not know Black had chargespending with the Board.There is no evidence of collusionbetween Luna Park and Respondent.In the circumstances,Respondent was justified in removing Black from that job.Moreover,the circumstances were such as to warrantRespondent in terminating entirely the employment of anemployeewho compromiseditsrelationshipwith itscustomerCentral Steel Co.,182 NLRB 704.The General Counsel argues that Black should not havebeen fired;that Respondent should have reassigned him toa job elsewhere,and that its failure to do so wasdiscriminatory.He offered some evidence that otheremployees who got into difficulties were reassigned byRespondent rather than discharged.In none of thoseinstances,however,did it appear that the guard indifficulty had a direct run-in with the customer'smanage-ment or that the customer'smanagement sought removalof the guard as a condition for continuing the guard servicecontract.In any case,the incident between Black and Mellowprovided Respondent with a valid reason for dischargingBlack.There is no evidence which supports an inferencethat in exercising this valid ground for discharge Respon-dent acted pursuant to an unlawful motive rather than alawful motive.N.L.R.B.v. Fibers International Corporation,439 F.2d 1311, 1315(C.A. 1). Accordingly, I find that apreponderance of the evidence fails to establish that thedischarge of Black on June 18 was discriminatory.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with its operations de-scribed in section I,above, have a close, intimate, andsubstantial relation to trade,traffic, and commerce amongthe several States. Those found to be unfair labor practicestend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce and are unfairlabor practices within the meaning of Section 8(a)(1) and2(6) and (7).The RemedyHaving found that Respondent violated Section 8(a)(1)of the Act, I recommend that it cease and desist therefromand take affirmative action designed to effectuate thepolicies of the Act, including the posting of appropriatenotices.CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2), engaged in commerce within the meaning ofSection 2(6) and (7) of the Act. 122DECISIONSOF NATIONALLABOR RELATIONS BOARD2.By conditioning the reinstatement of Raymond LeonBlack to his former position as a guard at the ArverneUrban Renewal Project upon his future forebearance fromprotected concerted activities, his withdrawal of unfairlabor practice charges before the Board, and his futureforebearance from filing further unfair labor practicecharges, Respondent engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(a)(1) of theAct.3.Such unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.4.Respondent has not committed unfair labor prac-ticeswithin the meaning of the Act by transferringRaymond Leon Black on April 30, by offering himpromotion and transfer on June 4, or by discharging himon June 18.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 4ORDER4 In the eventno exceptions are filed as provided by Section 10246 oftheRules and Regulationsof the National LaborRelations Board, thefindings, conclusions,and recommended Order herein shall, as provided inSection 102 48 of theRules and Regulations,be adopted by the Board andbecome its findings, conclusions, and Order,and allobjections thereto shallbe deemed waived for all purposes5 In the eventthat theBoard'sOrder is enforced by a judgment of theUnited States Court of Appeals, the wordsin the noticesreading "Posted byOrder of the National LaborRelationsBoard" shall be changed to read"PostedPursuant to a Judgmentof the United States Court of AppealsEnforcing an Order of the National LaborRelations Board "6 In the eventthat the recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read "NotifytheRegional Director for Region 29, in writing, within 20 days from thedate of this Order, what steps Respondenthas takento comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentJohn C. Mandel Security Bureau Inc., its officers, agents,successors and assigns, shall:1.Cease and desist from:(a)Conditioning employment of employees upon theirforebearance from protected concerted activities or with-drawal of unfair labor practice charges pending before theBoard or the forebearance from filing future unfair laborpractice charges with the Board.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirright to self-organization, to form labor organizations, tojoin or assist a labor organization, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from any or all such activities.2.Take the following affirmative action to effectuatethe policies of the Act:(a) Post at its premises, including its principal office andbranch offices, copies of the attached notice marked"Appendix."5 Copies of the notice, on forms provided bytheRegionalDirector for Region 29, after being dulysigned by Respondent's representative, shall be posted byit immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,covered or defaced by any other material,(b)Notify the Regional Director for Region 29, inwriting, within 20 days from the date of the receipt of thisdecision,what steps Respondent has taken to complyherewith.6IT IS FURTHER ORDERED that insofar as the complaintalleges violations of the Act not specifically found herein,Respondent's motion to dismiss is granted and as to thosematters the complaint is hereby dismissed.The National Labor Relations Board having found, after atrial,thatwe violated Federal law by conditioningreinstatement of Raymond Leon Black to his formerposition as a guard at Arverne Urban Renewal Projectupon his forebearance from engaging in protected concert-ed activities,hiswithdrawal of unfair labor practicecharges before the National Labor Relations Board, andhis forebearance from filing further unfair labor practicecharges:WE WILL NOT condition the employment of employ-ees upon their forebearance from exercising rightsguaranteed them under the Act.WE WILL NOT in any like or related manner interferewith, restrain or coerce our employees in the exercise oftheir right to self-organization, to form labor organiza-tions, to join or assist a labor organization, to bargaincollectively through representatives of their own choos-ing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such'activities.JOHN C. MANDEL SECURITYBUREAU INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 16 Court Street, FourthFloor,Brooklyn,New York 11241,Telephone 221-596-3535.